Decree affirmed, with costs. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, J.J.; Merrell, J., dissents upon the ground that there is no evidence which justifies any presumption that the marriage between the deceased and Mary Casey Jones was ever dissolved; that in the absence of any proof to the contrary, it must be presumed that such marriage existed at the death of Jeremiah L. Jones; and that under the intestate laws his estate upon his death passed to his widow, who coneededly survived him.